         

Exhibit 10 (t)
December 23, 2008
To: Neal L. Patterson

RE:   Notice of Change of Aircraft Provided Under Time Sharing Agreement
(“Notice”)

          This Notice is provided under the Aircraft Time Sharing Agreement
dated February 7, 2008, between Cerner Corporation as Operator and Neal L.
Patterson as User (the “Agreement”. Please be advised of the following changes
to the Aircraft provided under the Agreement:

  1.   As of October 10, 2008, that certain Hawker 400XP aircraft,
manufacturer’s serial number RK-570, bearing United States Registration Number
N979CM is added;     2.   As of December 18, 2008, that certain Hawker 800XP
aircraft, manufacturer’s serial number 258653 bearing United State Registration
Number N203TM is deleted; and     3.   As of December 18, 2008, that certain
Hawker 900XP aircraft, manufacturer’s serial number HA-75, bearing United State
Registration Number N979TM is added.

          Each of the aircraft provided under the Agreement shall be referred to
as the “Aircraft”.
          TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 (FORMERLY 91.54) OF THE
FEDERAL AVIATION REGULATIONS.
(A) CERNER CORPORATION (“OPERATOR”) HEREBY CERTIFIES THAT IN ACCORDANCE WITH THE
PROVISIONS OF FAR PART 91, THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED WITHIN
THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT OR, IF THE AIRCRAFT IS
LESS THAN 12 MONTHS OLD, SINCE NEW AND ALL APPLICABLE REQUIREMENTS FOR THE
MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN MET.
(B) CERNER CORPORATION (“OPERATOR”) AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES
THAT WHEN THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, IT SHALL BE KNOWN AS,
CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT.
(C) AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL AVIATION REGULATIONS BEARING
ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE LOCAL FLIGHT STANDARDS

 



--------------------------------------------------------------------------------



 



DISTRICT OFFICE. OPERATOR FURTHER CERTIFIES THAT IT WILL SEND A TRUE COPY OF
THIS EXECUTED AGREEMENT TO: FEDERAL AVIATION ADMINISTRATION, AIRCRAFT
REGISTRATION BRANCH, ATTN: TECHNICAL SECTION, P. O. BOX 25724, OKLAHOMA CITY,
OKLAHOMA, 73125, WITHIN 24 HOURS OF ITS EXECUTION, AS PROVIDED BY FAR
91.23(c)(1).

             
 
              Sincerely,      

            Cerner Corporation (Operator)
      By:   /s/ Marc. G. Naughton       Name:   Marc G. Naughton       Title:  
Sr. Vice President and Chief Financial Officer      

 



--------------------------------------------------------------------------------



 



December 23, 2008
To: Clifford W. Illig

RE:   Notice of Change of Aircraft Provided Under Time Sharing Agreement
(“Notice”)

          This Notice is provided under the Aircraft Time Sharing Agreement
dated February 7, 2007, between Cerner Corporation as Operator and Clifford W.
Illig as User (the “Agreement”). Please be advised of the following changes to
the Aircraft provided under the Agreement:

  1.   As of October 10, 2008, that certain Hawker 400XP aircraft,
manufacturer’s serial number RK-570, bearing United States Registration Number
N979CM is added;     2.   As of December 18, 2008, that certain Hawker 800XP
aircraft, manufacturer’s serial number 258653, bearing United State Registration
Number N203TM is deleted; and     3.   As of December 18, 2008, that certain
Hawker 900XP aircraft, manufacturer’s serial number HA-75, bearing United State
Registration Number N979TM is added.

          Each of the aircraft provided under the Agreement shall be referred to
as the “Aircraft”.
          TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 (FORMERLY 91.54) OF THE
FEDERAL AVIATION REGULATIONS.
(A) CERNER CORPORATION (“OPERATOR”) HEREBY CERTIFIES THAT IN ACCORDANCE WITH THE
PROVISIONS OF FAR PART 91, THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED WITHIN
THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT OR, IF THE AIRCRAFT IS
LESS THAN 12 MONTHS OLD, SINCE NEW AND ALL APPLICABLE REQUIREMENTS FOR THE
MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN MET.
(B) CERNER CORPORATION (“OPERATOR”) AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES
THAT WHEN THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, IT SHALL BE KNOWN AS,
CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT.
(C) AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL AVIATION REGULATIONS BEARING
ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE LOCAL FLIGHT STANDARDS DISTRICT
OFFICE. OPERATOR FURTHER CERTIFIES THAT IT WILL SEND A TRUE COPY OF THIS
EXECUTED AGREEMENT TO: FEDERAL AVIATION ADMINISTRATION, AIRCRAFT REGISTRATION

 



--------------------------------------------------------------------------------



 



BRANCH, ATTN: TECHNICAL SECTION, P. O. BOX 25724, OKLAHOMA CITY, OKLAHOMA,
73125, WITHIN 24 HOURS OF ITS EXECUTION, AS PROVIDED BY FAR 91.23(c)(1).

             
 
              Sincerely,      

            Cerner Corporation (Operator)
      By:   /s/ Marc G. Naughton       Name:   Marc G. Naughton       Title:  
Sr. Vice President and Chief Financial Officer      

 